Exhibit 10.32
November 5, 2009
Travelport International, L.L.C.
Travelport Global Distribution System B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339

Re:   Fifth Amendment to Subscriber Services Agreement, dated as of July 23,
2007 (“Agreement”) between Travelport International, L.L.C., (f/k/a Galileo
International, L.L.C., hereinafter “Travelport”), Travelport Global Distribution
System B.V. (f/k/a Galileo Nederland B.V., hereinafter “TGDS” and, together with
Travelport, collectively, “Galileo”) and Orbitz Worldwide, LLC (“Subscriber”)

Ladies and Gentlemen:
This letter constitutes a Fifth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.
Effective as of the date of this Amendment (“Amendment Effective Date”), Galileo
and Subscriber hereby agree as follows:

  1.   The Optional Services Attachment (Galileo Services) is amended as set
forth in Exhibit A.

  2.   The Custom Terms and Conditions Attachment (Galileo Services) — North
America is amended as set forth in Exhibit B.

  3.   General. This Amendment shall be binding upon and inure to the benefit of
and be enforceable by the Parties hereto or their successors in interest, except
as expressly provided in the Agreement. Each Party to this Amendment agrees
that, other than as expressly set out in this Amendment, nothing in this
Amendment is intended to alter the rights, duties and obligations of the Parties
under the Agreement, which shall remain in full force and effect as amended
hereby. In the event of a conflict between the terms and conditions of this
Amendment and the terms and conditions of the Agreement, the terms and
conditions of this Amendment shall govern. This Amendment may be executed by the
Parties in separate counterparts and each counterpart shall be deemed to be an
original, but all such counterparts together shall constitute one and the same
instrument.

1



--------------------------------------------------------------------------------



 



    The Parties have caused this Amendment to be executed by the signatures of
their respective authorized representatives.

     
Orbitz Worldwide, LLC
  Travelport International, L.L.C.
 
   
 
   
Signature: /s/ Stephen C. Praven
  Signature: /s/ Travis Christ
 
   
 
   
Name: Stephen C. Praven
  Name: Travis Christ
 
   
 
   
Title: VP, Business Development
  Title: President, Americas
 
   
 
   
Date: 12/16/09
  Date: December 14, 2009
 
   
 
   
 
   
 
  Travelport Global Distribution System B.V.
 
   
 
   
 
  Signature: /s/ Marco van Ieperen
 
   
 
   
 
  Name: Marco van Ieperen
 
   
 
   
 
  Title: Director
 
   
 
   
 
  Date: 11 Dec 2009
 
   

2